Case 15-41601-bem         Doc 47 Filed 10/23/19 Entered 10/24/19 01:19:10                 Desc Imaged
                               Certificate of Notice Page 1 of 3




       IT IS ORDERED as set forth below:



       Date: October 21, 2019
                                                             _________________________________

                                                                      Barbara Ellis-Monro
                                                                 U.S. Bankruptcy Court Judge


     ________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION


    In re:
                                        |      CASE NUMBER: 15-41601-BEM
             SHIRLEY ANN RATLIFF        |
                                        |
          Debtor.                       |      CHAPTER 13
    ___________________________________ | _________________________________________

           ORDER AND NOTICE OF HEARING FOR DEBTOR TO SHOW CAUSE
         WHY CASE SHOULD NOT BE CLOSED WITHOUT ENTRY OF DISCHARGE

             The docket reflects that the Chapter 13 Trustee filed a notice of plan completion and final

    report and accounting (Docket Nos. 44 & 45). Because the Debtor has failed to file (1) the 11

    U.S.C. § 1328 Certificate and (2) certificate showing completion of an instructional course

    concerning personal financial management as required by 11 U.S.C. §1328(g)(1), the Court is

    unable to enter a discharge. Accordingly, it is

             ORDERED AND NOTICE IS HEREBY GIVEN that the Debtor shall appear and show

    cause why this bankruptcy case should not be closed without entry of a discharge on
Case 15-41601-bem        Doc 47 Filed 10/23/19 Entered 10/24/19 01:19:10                    Desc Imaged
                              Certificate of Notice Page 2 of 3


    November 20, 2019, at 10:00 AM, in Courtroom 342, U.S. Courthouse, 600 East First Street,

    Rome, GA 30161. If the Debtor files all necessary documents prior to the hearing date, the matter

    shall be removed from the calendar. If all necessary documents are not filed at the time set for

    hearing and if the Debtor fails to appear at the hearing to explain the failure to file the documents,

    then absent further order of the Court, the Clerk is authorized to close this case without the entry

    of a discharge.

           The Clerk is directed to serve copies of this Order and Notice upon the Debtor, counsel

    for the Debtor, and the Chapter 13 Trustee.

                                         [END OF DOCUMENT]
        Case 15-41601-bem              Doc 47 Filed 10/23/19 Entered 10/24/19 01:19:10                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 15-41601-bem
Shirley Ann Ratliff                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: gentryr                      Page 1 of 1                          Date Rcvd: Oct 21, 2019
                                      Form ID: pdf492                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 23, 2019.
db             +Shirley Ann Ratliff,   445 Bittings Ave,   Summerville, GA 30747-1403

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 23, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 21, 2019 at the address(es) listed below:
              Maria L. Bournakis   on behalf of Debtor Shirley Ann Ratliff tini@bournakismitchell.com,
               ecf.ezm@bournakismitchell.com;elizabeth@bournakismitchell.com;CarverRR70452@notify.bestcase.com
              Mary Ida Townson   courtdailysummary@atlch13tt.com
              Randall S. Carver   on behalf of Debtor Shirley Ann Ratliff randy@bournakismitchell.com,
               ecf.ezm@bournakismitchell.com;CarverRR70452@notify.bestcase.com
                                                                                            TOTAL: 3
